Citation Nr: 1315375	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  06-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to service connection for a lumbar spine disability.

3. Entitlement to service connection for a kidney disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.  He also served in the Army National Guard of Michigan.

This case comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

The case was most recently before the Board in November 2012, when the Board remanded these issues for further development.  They now return to the Board for adjudication.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed cervical spine disability is etiologically related to a disease, injury, or event in service.

2.  The preponderance of the evidence is against a finding that the Veteran's currently diagnosed lumbar spine disability is etiologically related to a disease, injury, or event in service.

3.  The preponderance of the evidence is against a finding that the Veteran currently has any diagnosed kidney disability that is etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

2.  A lumbar spine disability was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).

3.  A kidney disability was not incurred in or aggravated by service, nor may it be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim in October 2008, November 2011, and November 2012 for further development, specifically for a VA examination with opinion to adequately address the etiology of the disabilities on appeal.  The Veteran was provided with a VA examination with opinions in January 2013, and his claim was readjudicated in a March 2013 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2004, March 2006, July 2006, December 2008, June 2009, July 2009, August 2012 and December 2012, as well as the three prior Board remands satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These documents informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order to ensure that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  As noted in prior decisions, the Veteran was informed of the unavailability of certain records.  However, the Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this case, the Board notes that the Veteran was provided multiple VA examinations in this case, and most recently with comprehensive VA examinations in January 2013.  These examinations, taken together, were thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection in terms of info as to etiology.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board also notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2012), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection - Legal Criteria

The Veteran claims that he has a kidney disability and back disabilities that were caused by service.  Specifically, he asserts he injured his back in service in a fall, and that injury persists to the present day.  Further, he argues that he has a kidney condition, and possibly back conditions, due to exposure to unknown chemicals in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of certain chronic conditions, (such as arthritis or cardiovascular-renal disease) during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. §§  3.303(b), 3.307(a), 3.309(a) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, and calculi of the kidney, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2012).  In this case however, there is no medical evidence of arthritis or kidney calculi until more than one year after service, as such, presumptive service connection would not be warranted in this case.

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(c) (2012), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Jandreau v. Nicholson, supra (concerning a dislocated shoulder).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection - Analysis

The Veteran contends that his back and cervical spine disabilities are related to injuries sustained in service, and that he has a kidney disability related to exposure to chemicals in service. 

The Veteran in this case did not serve in the Republic of Vietnam, nor does the Veteran claim to be exposed to herbicide in Vietnam.  The Veteran's DD Form 214 reflects no foreign service.  The Board finds at this time that the Veteran is not shown to have been exposed to herbicides during service.  He served during the Vietnam War period, but the evidence does not show, that he ever served in the Republic of Vietnam or any other geographical area in which the use of herbicides has been documented. 

The Veteran has claimed that he may have these disabilities as a result of being injected with unknown substances in service, as a medical volunteer.  Service personnel records note that the Veteran served as a medical volunteer at Edgewood Arsenal in Maryland in November 1972.  In a May 2003 letter, the U.S. Army Medical Research Institute of Chemical Defense explained that the Veteran was not participating in any tests and therefore there was no indication that he received any chemical or drug exposure.  In a June 2005 email from the U.S. Army Medical Research Institute of Chemical Defense, Aberdeen Proving Grounds, the FOIA officer stated that the Veteran did not participate in any tests due to health issues at that time. 

The Board acknowledges that the Veteran received a letter of commendation for this two-month assignment at the Edgewood Arsenal Medical Volunteer program. Despite this, several documents show that the Veteran was not used for testing due to a "medical hold".  See SMUEA-R Form 20 dated in December 1972; also see document dated in November 1972 noting "not used for testing". 

The Veteran testified at the Travel Board hearing in October 2007 that he was injected with an unknown substance.  He claims that he has multiple current disabilities due to his exposure to chemicals while at Edgewood Arsenal.  In a July 2006 statement, the Veteran claims that his classification was "B" which meant that he was exposed to Mustard-Lewsite.  In June 2007, the Veteran's representative specifically claimed that the Veteran's liver disability was due to Sarin gas exposure while at Edgewood Arsenal. 

The Board notes that claims based on chronic effects of exposure to mustard gas and Lewisite are adjudicated under the criteria of 38 C.F.R. § 3.316  and are predicated on full-body exposure to nitrogen or sulfur mustard or to Lewisite and on the development of certain specific diseases.  However, the documentation of record does not show that the Veteran was used in any testing at Edgewood Arsenal.  Even if he was exposed, he has not shown any full-body exposure, and his claimed disabilities on appeal are not among those enumerated in 38 C.F.R. § 3.316. 

The Board acknowledges that the Veteran has submitted countless articles on the environmental hazards at Edgewood Arsenal.  He has submitted pages of different chemicals he may have been exposed to.  Despite this, the Veteran does not know if he was exposed to any chemicals during service.  He merely speculates that he was exposed to certain chemicals.  He claims that he was injected with a substance, but does not know what substance it was.  The Board finds little probative value in the Veteran's speculation of the mere possibility that he was exposed to certain chemicals in his two month period at Edgewood Arsenal especially in light of information contained from the service department suggesting that he was not used for testing and placed due to a medical hold. 

Based on the analysis above the Board finds the weight of the evidence shows that the Veteran was not exposed to herbicides or other chemicals during service, and that any presumptive relationship of exposure to herbicides and certain subsequent diseases is not applicable in this case. 

The Veteran's service treatment record corroborate that the Veteran was diagnosed with proteinuria during service in November 1972.

The Veteran's service treatment records corroborate that the Veteran was treated for back problems during service.  The Veteran's service treatment records demonstrate that the Veteran fell and landed on his back in 1972.  He was tender to palpation over T-11 to L-1, the spinous process had moderate muscle spasms, and he had some limitation of motion due to pain. X-rays were negative.  The impression was muscle sprain and contusions.  The Veteran was treated with heat, bed rest, and medications.  In January 1973, the Veteran presented with a complaint of pain in the lower back for two weeks.  The Veteran reported a history of back injury during basic training.  He was diagnosed with lumbosacral strain syndrome.  In February 1973, the Veteran presented with complaints of low back pain and stated that he injured his back one week prior.  Assessment was lumbosacral strain syndrome.  In March 1973, the Veteran presented with complaint of low back pain for three days after lifting.  The assessment was recurrent lumbosacral strain syndrome.  In April 1973, the Veteran presented with a back injury.  Physical examination demonstrated mild tenderness of the right mid lumbar area.  In July 1973, the Veteran was in an auto accident and complained of pain in his upper lumbar region and cervical spine.  Physical examination demonstrated tenderness of L2-3 and X-rays of the cervical spine were normal.  X-rays of the lumbar spine showed mild scoliosis which was noted to possibly be contributing to muscle spasm and a questionable L5 defect.  He was diagnosed with lumbar strain secondary to back injury.  In August 1973, the Veteran presented with a reinjured back. 

Since service, the Veteran reported that he sought treatment in the late 1970s and early 1980 following discharge.  During his Travel Board hearing, the Veteran testified that his lumbar and cervical spine have been bothering him since the time he injured his back and neck during service.

Social Security records show that the Veteran was granted entitlement to Social Security benefits effective October 2003 based on a variety of disabilities including cholecystitis, arthritis, fibromyalgia, carpal tunnel syndrome, hypertension, migraine headaches, costochondritis, and a hernia.

A November 2003 CT of the kidney noted several cysts in both kidneys.

Private treatment records note that he was treated for cervical pain in June 2004 by Dr. T.  He was treated for cervical and upper thoracic pain in October 2007 at the W.B. Hospital.  X-rays conducted during the February 2005 VA examination note degenerative changes with disc space narrowing at C3-C4.

A February 2005 report of VA medical examination indicated that the Veteran reported having back and neck pain almost daily and constantly for the past 20 years.  He previously worked at construction before retiring three years ago.  Examination showed diffuse vague tenderness over the cervical spine and lumbosacral spine.  Movements were within normal range of motion.  X-rays showed degenerative changes with disc space narrowing of C3-C4, and diffuse small marginal osteophytes anteriorly with intact disc spaces.  The Veteran was diagnosed with chronic neck and back pain mostly related to fibromyalgia.

A May 2005 letter from a VA physician indicated that after reviewing the Veteran's medical claims file, even if he was exposed to unknown chemicals in service, his back and neck pain were not related to in service chemical exposure.

At the Veteran's hearing testimony before the undersigned Veterans Law Judge in October 2007, he indicated that he injured his back in service and that his back has bothered him continuously since that time.

A letter from a private osteopath dated November 2007 is of record.  It indicates that the Veteran was under his treatment for a variety of symptoms, and was found to have cysts on both kidneys, among other problems.  That osteopath indicated that in his opinion it was more likely than not that the exposure to test chemicals in service caused or contributed heavily to the Veteran's present condition.

A June 2008 private treatment note indicated that the Veteran had been in physical therapy for a combined diagnosis of low back pain/fibromyalgia and had improvement in his ranges of motion and strength.  He was discharged from physical therapy at that time, which had started in April 2008.

The Veteran received an examination for his back disabilities in January 2013.  At that time, the Veteran was found to carry a diagnosis of degenerative disc disease of the lumbar and cervical spine, with some limitation of motion.  After a thorough examination of the Veteran and a thorough review of the claims file, the examiner indicated that in his opinion the Veteran's back disabilities were less likely than not related to service.  In support of this opinion, the examiner noted that the Veteran's lumbar and cervical spine conditions were degenerative in nature and not related to his military.  He felt that the Veteran's current symptoms were related to his residuals from a recent CVA, including his current back and neck pain, as his mechanics were altered.

The Veteran also received a VA examination for his alleged kidney dysfunction in January 2013.  At that time the Veteran was noted to have been found to have multiple small cysts in both kidneys.  The Veteran reported that currently, he was not aware of any current chronic kidney condition, and was not following up with any doctors currently for any chronic kidney condition.  The examiner noted the Veteran's prior history of kidney cysts.  The examiner contacted the Veteran's current medical care provider who indicated that the Veteran's recent medical tests showed no proteinuria.  After an examination and a review of the Veteran's claims files, the examiner indicated that it was less likely as not that the Veteran's kidney cysts were related to service.  The examiner noted that the Veteran was found accidentally to have bilaterally small kidney cysts in 2004 per medical records.  The Veteran is currently asymptomatic.  Otherwise, there is no other chronic kidney condition at present.  The examiner noted that the Veteran's proteinuria in service was a benign condition, and bilateral kidney cysts are usually of a congenital nature and are less likely as not related to his benign proteinuria in service.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a kidney disability.  In this regard, the Board notes that the Veteran does not have a currently diagnosed kidney disability.  There is no question that the Veteran was found to have proteinuria in service; however, this is a laboratory finding, and not an actual disability, and which the January 2013 examiner found to be a benign condition.  Further, while the Veteran does currently have kidney cysts, the January 2013 examiner found that those were probably of a congenital nature, which would preclude their being considered a disability for VA purposes.  The Board finds the opinion from a January 2013 examiner particularly probative because it is based on a thorough examination of the Veteran and a thorough review of the claims file.

The Board recognizes the letter dated November 2007 from a private osteopath who indicated that in his opinion, the Veteran's kidney cysts were likely related to the Veteran's exposure to test chemicals in service.  However, as noted above, the Board has carefully considered the evidence of record and determined that the Veteran did not have any exposure to test or experimental chemicals in service.  Therefore, this examiner's opinion relating the Veteran's disability to chemical exposure in service is of greatly diminished probative value.

The Veteran is certainly competent to testify, as he has, to the fact that he was found to have proteinura in service, and the Board finds his testimony completely credible as to that fact.  However, the Board finds the questions of whether the Veteran currently has a diagnosable kidney disability, or whether the Veteran's kidney cysts are congenital in origin, or whether proteinuria is an actual disability, are questions that require medical expertise outside the scope of the Veteran's medical knowledge.  And, as noted above, the preponderance of the medical evidence of record indicates that the Veteran's only current condition is benign kidney cysts, which are a congenital disorder that does not currently cause the Veteran any disability, and which, as a congenital disorder, cannot be considered secondary to service.  As such, the Board finds that the preponderance of the evidence of record is against a grant of service connection for a kidney disability.

Further, taking into account all relevant evidence, the Board finds that service connection is not warranted for any back disability.  In this regard, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran currently has any back disability related to service.  There is no question that the Veteran injured his back in service several times, incurring back strains.  However, the Veteran's most recent VA examination report from January 2013 indicated that the Veteran's current back disabilities were not related to service, and were degenerative in nature, with his current exacerbations due to a CVA.  The Board finds this opinion particularly probative because it is based on a thorough review of the Veteran's claims files and a thorough examination.  The other medical etiology evidence of record is from a February 2005 report of VA medical examination, at which time the Veteran complained of back pain for the past 20 years, which would still be more than 10 years after the Veteran's separation from service, and which linked the Veteran's back and neck pain most likely to fibromyalgia, not the Veteran's in service back strains.

The Veteran is certainly competent to testify, as he has, to the fact that he injured his back in service, and that he has back pain currently, and the Board finds his testimony completely credible as to that fact.  However, the Board finds the questions of whether the Veteran's currently diagnosed back disability is related to his in service injury, or other post service reasons, are questions that require medical expertise outside the scope of the Veteran's medical knowledge.  And, as noted above, the preponderance of the medical evidence of record indicates that the Veteran's current back disabilities are related to aging, a CVA, and fibromyalgia, not service. 

In summary, considering the medical evidence of record, and the Veteran's statements, and all evidence of record, the Board finds that the preponderance of the evidence of record is against a grant of service connection for any of these conditions.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); See Gilbert, 1 Vet. App. 49


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a kidney disability is denied.



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


